Citation Nr: 1628685	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

The Veteran testified before the undersigned in a February 2013 videoconference hearing.  A transcript of the hearing is of record.

This case was before previously before the Board in March 2014, when it was remanded for additional development. 

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in September 2014, which granted service connection for post phlebitic syndrome, varicose veins, recurrent thrombophlebitis, right lower leg, and thrombosis, TIA or cerebral infraction.  Since that grant constitutes a full grant of the benefits sought on appeal, those claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's diabetes required insulin, a restricted diet, and regulation of activities, requiring twice a month visits to a diabetic care provider, plus complications. 


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, for the Veteran's service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). Multiple notice letters are of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in relation to his claim.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011). Accordingly, the Board finds that no further development is required in this case.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran is currently rated at 20 percent for diabetes mellitus, type II.  A 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

After a review of the evidence, and all of the Veteran's medical records, the Board concludes that a rating in excess of 20 percent is warranted for the Veteran's diabetes mellitus.  Namely, a rating of 60 percent is warranted in this case. 

Of particular note, private treatment notes relate that the Veteran was under medical care for uncontrolled diabetes with restrictions to diet and activities, saw his diabetic care provider twice a month, required insulin and other medications (hypoglycemic agents), and his diabetes was uncontrolled despite good diet and exercise.  See June 10, 2008 treatment note; October 19, 2010 treatment note; July 10, 2012 VA treatment note; January 1, 2013 treatment note.   

As such, a 60 percent rating is warranted for the Veteran's diabetes mellitus, type II.

A 100 percent rating (the highest rating available for this Diagnostic Code) is not warranted at this point in time, as there is no evidence to suggest that the Veteran's diabetes required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Board here notes that the Veteran has also reported, and his medical records have confirmed, that he experienced complications of diabetes - diabetic peripheral neuropathy and erectile dysfunction associated with diabetes.  The Board notes that the Veteran receives separate disability ratings for those disorders, and they are considered as disorders in their own right that are secondary to the service-connected diabetes, and are not a part of the diabetes mellitus rating itself.   

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with diabetes mellitus.  As explained above in denying a rating in excess of 60 percent, the Board considered the criteria for a higher schedular rating, but found the lower rating assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran's diabetes mellitus has most recently been manifested by required insulin, a restricted diet, and regulation of activities, requiring twice a month visits to a diabetic care provider, plus complications.  These are all symptoms encompassed by the schedular rating criteria. Thus, the Board finds the rating criteria specifically contemplate the Veteran's diabetes mellitus symptoms, and there is a higher rating available for the disability in the schedular criteria, which the Veteran does not meet. 

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted. Johnson, 762 F.3d at 1365-1366.

Finally, in Rice v. Shinseki, 22 Vet. App., 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In the instant case, the holding of Rice is inapplicable since the evidence of record demonstrates that the Veteran applied for TDIU last month (June 2016), and the issue has not yet been adjudicated by the RO.  As such, the Board does not have jurisdiction over it.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


